Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 1 of 28




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-cv-01261-SKC

MILLENNIUM FUNDING, INC.
LHF PRODUCTIONS, INC.
HUNTER KILLER PRODUCTIONS, INC.
OUTPOST PRODUCTIONS, INC.
EVE NEVADA, LLC and
VOLTAGE HOLDINGS, LLC,

             Plaintiffs,

v.

SHARKTECH, INC. and
TIM MOUHIEDDINE TIMRAWI,

             Defendants.




     DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 2 of 28



                                                   TABLE OF CONTENTS

                                                                                                                                       Page


INTRODUCTION ......................................................................................................................... 1
SUMMARY OF THE COMPLAINT............................................................................................ 2
LEGAL STANDARD .................................................................................................................... 5
ARGUMENT ................................................................................................................................. 6
          I.         Plaintiffs Fail to State a Claim for Contributory Copyright Infringement............. 6
                     A.         The Standard for Contributory Infringement Liability .............................. 6
                     B.         Plaintiffs Fail to Plead that Defendants’ Infrastructure Services Are
                                Incapable of Substantial Non-infringing Use ............................................ 8
                     C.         Plaintiffs Fail to Plead that Defendants Actively Induced
                                Infringement ............................................................................................. 10
                     D.         Plaintiffs’ “Knowledge” Allegations Fail to State a Claim ..................... 12
          II.        Plaintiffs Fail to State a Claim for Vicarious Copyright Infringement. ............... 15
          III.       Plaintiffs Fail to Plausibly Allege Direct Infringement By Defendants’
                     Customers, and Even if Customers Directly Infringe, Defendants Are Not
                     Secondarily Liable. .............................................................................................. 18
          IV.        Plaintiffs Fail to State a Claim For Secondary Liability For DMCA
                     Violations. ............................................................................................................ 20
          V.         Plaintiffs Fail to Allege an Alter Ego Relationship Between Defendants. .......... 22
          VI.        Plaintiffs Millennium Funding, Inc. and Eve Nevada, LLC Lack Standing........ 23
CONCLUSION ............................................................................................................................ 24




                                                                      -i-
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 3 of 28




         Defendants Sharktech, Inc. (“Sharktech”) and Tim Timrawi (“Timrawi”) (“Defendants”),

through undersigned counsel, move to dismiss Plaintiffs’ Complaint (“Complaint”) (Doc. 1) with

prejudice pursuant to Fed. R. Civ. P. 12(b)(6) and in support state the following:

                                               INTRODUCTION

         Plaintiffs purport to be the copyright owners of various films, but are becoming better

known as opportunistic litigants who have commenced a series of copyright infringement claims

against online service providers on increasingly attenuated and unsupported theories of liability.

This case involves allegations that by providing server, colocation and DDoS protection services

(general-purpose Internet infrastructure services (“IaaS”)), to other, third party online service

providers (here, alleged to be three providers of Virtual Private Networks (VPNs) and one other

IaaS provider), Defendants1 are contributorily and vicariously liable for the infringing activities of

end users at least three steps removed from Defendants. But, rather than suing the end users whom

Plaintiff alleges infringe its rights, the myriad websites that facilitate such end users’ infringement,

or even the other online service providers, Plaintiffs instead ask this Court to entertain novel

theories of tertiary liability against a general-purpose IaaS provider – theories that have never

before been recognized by a federal district or appellate court.

         All of Plaintiffs’ claims fail as a matter of law. Plaintiffs’ lawsuit is premised on the

unsupportable notion that providers of general-purpose IaaS services like Defendants should be

liable because their customers provide privacy-enhancing services that sometimes – but not always

– are used to help Internet infringers anonymize their identities online. According to Plaintiffs, by

spamming targets like Defendants with notices of claimed infringement alleging that unknown,

unnamed individuals somewhere on the Internet have used an IP address provided by Defendants


1
          Plaintiffs have alleged that Defendants Sharktech and Timrawi are alter egos. Although these allegations fail
to state a claim (see discussion at Section V, infra), this Motion refers to both defendants as the “Defendants.”


                                                          1
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 4 of 28




(or by third parties who purchase connectivity and colocation services from Defendants), Plaintiffs

can force their targets to act as the enforcer of Plaintiffs’ rights. Under Plaintiffs’ logic, anyone

who does business with any other person who merely is alleged to provide services that can be

used, as one purpose only, to mask or anonymize copyright infringers is a tortfeasor due to alleged

failure to step in and enforce Plaintiffs’ rights by terminating services to large swaths of the

Internet. Of course, Plaintiffs never allege – because they cannot – that Defendants are engaged in

direct infringement, offer products or services that are incapable of noninfringing purposes, induce

infringement, supervise or control infringing activity, or directly profit from infringement.

          Plaintiffs’ theory is akin to demanding that a commercial airline that supplies FedEx with

supplementary cargo space should be required to terminate FedEx as a customer because a few of

FedEx’s individual customers may use FedEx’s services for illegal purposes – even though such

individual customers could just as easily use UPS or the U.S. Post Office to effect the same actions,

and even though the commercial airline serves customers of all kinds. So long as the defendant

provides any facility or service whatsoever used by an infringer – no matter how passively or

transiently – Plaintiffs can hold it liable. This is not the law. Plaintiffs have failed to state any claim

for which relief can be granted, and the Court should dismiss the action with prejudice.2

                                    SUMMARY OF THE COMPLAINT

         Despite its length and conclusory rhetoric, the Complaint contains few factual allegations

to support Plaintiffs’ claims. The gravamen of Plaintiffs’ claims is that Defendants provided

Internet Protocol (“IP”) addresses to Defendants’ “subscribers” – alleged to be one other IaaS

provider and three VPN providers – which were in turn used by individual customers of



2
          Failing to reject Plaintiffs’ attenuated theories at this stage of the litigation is likely to open a floodgate of
litigation against all Internet infrastructure providers, no matter how attenuated or speculative their connection is to
end users actually engaged in infringement.


                                                             2
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 5 of 28




Defendant’s customers (“End Users”) to access certain websites and engage in unauthorized peer-

to-peer file sharing using the BitTorrent protocol. Compl. ¶¶ 43-44, 58-67, 82, 88-91. The

Complaint does not allege, because it cannot, that Defendants review the files or data transmitted,

control the files or data transmitted, control the websites or personal computers of End Users or

the BitTorrent websites that index allegedly infringing content, or otherwise supervise or control

the infringing activities in any way. Defendants simply have no role in creating, displaying,

hosting, or promoting the content complained of, nor do Defendants have any contractual or

business relationship with End Users – and Plaintiffs do not contend otherwise. Rather, Plaintiffs

simply assert that by providing IP addresses to their customers—who are themselves not plausibly

alleged to be direct infringers3—Defendants incur copyright liability.

         The remainder of the facts alleged in the Complaint consist of descriptions of: (1)

Plaintiffs’ alleged rights (Compl. ¶¶ 8-17, 38-40)4, (2) how End Users share electronic files via the

BitTorrent protocol, enabled by BitTorrent Client software that End Users install on their own

computers (id. ¶¶ 46-57, 68-76), (3) various third-party websites (“Torrent Sites”) that index files

and facilitate copying and distributing via the BitTorrent protocol (id. ¶¶ 58-59), (4) alleged

advertisements of Defendants’ customers (id. ¶¶ 92-101), (5) conclusory allegations that

Defendants’ customers know that unspecified, unnamed End Users alter digital file names of the

asserted copyrighted works (id. ¶¶ 102-114), (6) an allegation that as a result of various notices of

claimed infringement purportedly styled under the Digital Millennium Copyright Act, Defendants

had knowledge that the plaintiffs claimed that alleged infringement was being committed by

someone, somewhere on the Internet using IP addresses provided by Sharktech, and that


3
        See Section III infra.
4
        As discussed in Section VI, infra, the copyright registration details corresponding to the copyright registration
numbers attached as Exhibit 1 to the Complaint shows that at least two of the plaintiffs, Millennium Funding, Inc. and
Eve Nevada, LLC, are not the owners of the copyrights alleged.


                                                           3
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 6 of 28




unspecified End Users had altered CMI (id. ¶¶ 102-125), (7) conclusions that Defendants control

the conduct of Sharktech’s customers (id. ¶¶ 130-132), and (8) conclusions that alleged copyright

infringements committed by End Users using the BitTorrent protocol “arise from” Defendants’

advertisements of a general nature. Id. ¶¶ 144-148. Critically, at any point, Defendants are at least

three steps removed from any act of direct infringement.

         Explanation of the key technical terms in the Complaint makes the attenuated nature of

Plaintiffs’ allegations even clearer.5 An IP address is a numerical identifier assigned to each device

connected to a computer network that uses the Internet Protocol for communication.6 IP addresses

permit devices to be identified and interface on the Internet and provides the location of the device

in the network. Id. By definition, an IP address does not host, store or transmit information. Id. A

VPN encrypts and secures data for all forms of internet traffic. See generally Perfect 10, Inc. v.

Giganews, Inc., No. CV-11-07098-AB (SHx), 2014 WL 8628034, *2 (C.D. Cal. Nov. 14, 2014),

aff'd, 847 F.3d 657 (9th Cir. 2017); VirnetX, Inc. v. Microsoft Corp., No. 6:07-CV-80, 2009 WL

2370727, * 3-5 (E.D. Tex. Jul. 30, 2009). Businesses commonly purchase and use VPNs to protect

confidential information when their employees access the Internet in public places or foreign

countries.7 A VPN can also act as a proxy, supplying a new IP address to a given end user. Id. A

VPN creates a secure, encrypted data tunnel between the End User’s local network and a node in

another location. Id. VPNs allow End Users to maintain online privacy and protect against having




5
         The Court may take judicial notice of adjudicative facts “generally known” within the territorial jurisdiction
of the Court, or which can be accurately and readily determined from sources whose accuracy cannot reasonably be
questioned. Fed .R. Evid. 201(b). The court may also “disregard allegations that are contradicted by matters properly
subject to judicial notice.” Elf-Man, LLC v. Brown, 996 F. Supp. 2d 1056, 1058 (E.D. Wa. 2014).
6
         See, e.g., “Internet Protocol: Darpa Internet Program Protocol Specification,” Defense Advanced Research
Projects Agency Information Processing Techniques Office, Sept. 1981, https://datatracker.ietf.org/doc/html /rfc791.
7
         See, e.g., “Federal Telework During the COVID-19 Pandemic: Cybersecurity Issues in Brief,” Congressional
Research Service R46310, Apr. 10, 2020, https://crsreports.congress.gov/product/pdf/R/R46310 (recommending use
of VPNs, and noting increase in VPN usage during COVID-19 pandemic).


                                                          4
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 7 of 28




their search history tracked, gathered, viewed or sold. Id.8

                                             LEGAL STANDARD

         A federal court deciding a Rule 12(b) motion to dismiss should begin by straining out the

pleadings that consist only of “labels and conclusions, and a formulaic recitation of the elements

of a cause of action,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007), and then

considering whether the well-pleaded factual allegations “plausibly give rise to an entitlement to

relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. A court

must disregard any “legal conclusion couched as a factual allegation,” Twombly, 550 U.S. at 555,

and “look only to whether the remaining, factual allegations plausibly suggest the defendant is

liable.” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012). Moreover, the

requirement to plead facts, not conclusions, applies to allegations of a defendant’s intent or purpose

as well as its conduct. Iqbal, 556 U.S. at 686-87.

         A plaintiff fails to meet the plausibility requirement when the facts it pleads “are ‘merely

consistent with’” a defendant’s liability. Id. at 678 (quoting Twombly, 550 U.S. at 557). A plaintiff

must allege “enough that, if assumed to be true, the plaintiff plausibly (not just speculatively) has

a claim for relief.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008). Plausibility

analysis is “a context-specific task that requires the reviewing court to draw on its judicial



8
          Although VPNs may make it more difficult to detect Internet pirates, their use is not illegal and is necessary
for the functioning of a secure Internet. Government departments, corporations and other organizations with sensitive
data use VPN services to securely access and transmit data. See id.


                                                           5
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 8 of 28




experience and common sense.” Iqbal, 556 U.S. at 679. “This pleading requirement serves two

purposes: ‘to ensure that a defendant is placed on notice of his or her alleged misconduct sufficient

to prepare an appropriate defense,’ and ‘to avoid ginning up the costly machinery associated with

our civil discovery regime on the basis of “a largely groundless claim.’” Kansas Penn Gaming,

LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir. 2011) (quoting Pace v. Swerdlow, 519 F.3d 1067,

1076 (10th Cir. 2008) (Gorsuch, J., concurring)). Finally, when evaluating a Rule 12(b)(6) motion

to dismiss, a court may properly consider exhibits attached to the complaint, all materials

referenced in the complaint, and materials subject to judicial notice. Pace, 519 F.3d at 1072.

                                           ARGUMENT

       Acknowledging that “[t]he Tenth Circuit has limited precedent on the issue of vicarious

and contributory copyright liability,” this Court has looked to the Ninth Circuit for guidance. See

Warner Recs. Inc. v. Charter Commc’ns, Inc., 454 F. Supp. 3d 1069, 1074 (D. Colo. 2020) (citing

cases). According to the Supreme Court and the most recent Ninth Circuit authority, Plaintiffs

have not alleged facts to support contributory or vicarious copyright infringement. In fact,

Defendants have found no cases at all that support Plaintiffs’ novel “tertiary” theory of liability.

   I. Plaintiffs Fail to State a Claim for Contributory Copyright Infringement.

           A. The Standard for Contributory Infringement Liability

       Contributory copyright infringement is a form of secondary liability with roots in tort-law

concepts of enterprise liability and imputed intent. See Perfect 10, Inc. v. Giganews, Inc., 847 F.3d

657, 670 (9th Cir. 2017) (affirming district court’s dismissal of claims); Perfect 10, Inc. v. Visa

Int’l. Serv. Ass’n, 494 F.3d 788, 794-95 (9th Cir. 2007) (same). The U.S. Supreme Court has set

the standard for contributory infringement liability: “One infringes contributorily by intentionally

inducing or encouraging direct infringement . . . .” Metro-Goldwyn-Mayer Studios, Inc. v.

Grokster, Ltd., 545 U.S. 913, 930 (2005). Within that standard, the Supreme Court identified two


                                                  6
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 9 of 28




categories of liability, summarized as follows: “Liability under our jurisprudence may be

predicated on actively encouraging (or inducing) infringement through specific acts (as the Court’s

opinion develops) or on distributing a product distributees use to infringe copyrights, if the product

is not capable of ‘substantial’ or ‘commercially significant’ noninfringing uses.” Id. at 942

(Ginsburg, J., concurring) (quoting Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S.

417, 442 (1984)). Thus, to state a contributory infringement claim, a plaintiff must show that the

defendant either (1) provides a product or service incapable of substantial noninfringing uses or

(2) intentionally and actively induces infringement “by clear expression or other affirmative steps

taken to foster infringement.” Grokster, 545 U.S. at 936-37. In addition, “mere knowledge of

infringing potential or of actual infringing uses would not be enough here to subject a [defendant]

to liability.” Id. at 937.

        The Ninth Circuit has looked to the teachings of the Supreme Court in Grokster, 545 U.S.

at 915, 934-35, which held that contributory liability must be analyzed in light of “rules of fault-

based liability derived from the common law,” including that the defendant intended to encourage

infringement through specific acts. See, e.g., Perfect 10, Inc., v. Amazon.com, Inc., 508 F.3d 1146,

1170-71 (9th Cir. 2007). In its most recent decision addressing the standard for contributory

copyright infringement, the Ninth Circuit held that although intent may be imputed, material

contribution requires “purposeful, culpable expression and conduct.” Cobbler Nevada, LLC v.

Gonzales, 901 F.3d 1142, 1148 (9th Cir. 2018) (affirming dismissal of contributory infringement

claims) (citing Grokster, 545 U.S. at 937). The Ninth Circuit ruled that, “without allegations of

intentional encouragement or inducement or infringement, an individual’s failure to take

affirmative steps” to police infringement is “insufficient to state a claim.” Cobbler Nevada, 901

F.3d at 1145; see also Grokster, 545 U.S. at 939, n.12. A court cannot find contributory




                                                  7
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 10 of 28




 infringement liability merely based on failure to take affirmative steps to prevent infringement, if

 the device or technology at issue is capable of substantial non-infringing uses. Cobbler Nevada,

 901 F.3d at 1148. Consistent with Justice Ginsburg’s concurrence in Grokster, the Ninth Circuit

 also discussed the “two strands of liability following Sony and Grokster.” Id. at 1147. One is

 “distributing a product distributees use to infringe copyrights, if the product is not capable of

 ‘substantial’ or ‘commercially significant’ noninfringing uses”; the other is “actively encouraging

 (or inducing) infringement through specific acts.” Id. (internal citations omitted). In sum, material

 contribution to infringement cannot “consist of merely providing the ‘means to accomplish an

 infringing activity . . .’” Sony, 464 U.S. at 435 n.17. It requires direct contribution to the “infringing

 conduct …. Such participation must be substantial.” See Religious Tech. Ctr. v. Netcom On-Line

 Commc’n Services Inc., 907 F. Supp. 1361 (N.D. Cal. 1995) (citations omitted).

             B. Plaintiffs Fail to Plead that Defendants’ Infrastructure Services Are Incapable
                of Substantial Non-infringing Use

         Plaintiffs do not allege that Defendants’ services are incapable of substantial non-infringing

 uses. To the contrary, Plaintiffs acknowledge that Defendants’ services have substantial and

 commercially significant uses, including providing data centers, servers, colocation services and

 DDoS protection services. Compl. ¶ 20. All of these services enable the infrastructure of the

 Internet. The Complaint contains no allegations that Defendants specially or specifically adapt

 their services for infringing purposes. Providing IP addresses and general-purpose Internet

 infrastructure services can hardly be said to be distributing a product or service that is not “capable

 of substantial” or “commercially significant noninfringing uses.” Sony, 464 U.S. at 442. Every

 single machine or device that connects to the Internet requires an IP address in order to route and

 receive information. Moreover, Plaintiffs also fail to allege that the VPN services provided by

 Defendants’ customers are incapable of commercially significant noninfringing uses. To the



                                                     8
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 11 of 28




 contrary, VPNs have legitimate and important functions, and are routinely used by governments

 and businesses to maintain Internet security and privacy. See supra at pp. 4-5.

        Even before Cobbler Nevada, both the Ninth Circuit and its district courts dismissed

 theories of liability similar to those asserted by Plaintiffs here. In Visa, the Ninth Circuit affirmed

 the district court’s dismissal of all claims, holding that because the defendants had no direct

 connection to the infringement, they did not materially contribute. 494 F.3d at 796. In so holding,

 the Ninth Circuit rejected a broad theory of secondary liability suggested by the plaintiff, under

 which a defendant could be liable for contributory infringement solely by virtue of providing

 services that make it easier for infringement to occur. Id. The plaintiff in that case argued that the

 defendants could refuse to process payments to the infringing websites and undermine their

 commercial viability. But the Ninth Circuit rejected any theory that mechanisms that may merely

 make infringement easier or more profitable give rise to contributory liability:

        Even though we must take this factual allegation as true, that Defendants have the
        power to undermine the commercial viability of infringement does not demonstrate
        that the Defendants materially contribute to that infringement. As previously noted,
        the direct infringement here is the reproduction, alteration, display and distribution
        of Perfect 10’s images over the Internet. Perfect 10 has not alleged that any
        infringing material passes over Defendants’ . . . systems, or that Defendants
        designed or promoted their . . . systems as a means to infringe.

 Visa, 494 F.3d at 800. Just like in Visa, although VPNs provided by Defendants’ customers may

 make it easier for infringers to download content without detection, the reproduction, alteration,

 display and distribution of copyrighted works can all occur without VPNs. Id. at 796; see also Elf-

 Man, 996 F. Supp. 2d at 1059 (affirming dismissal, rejecting plaintiff’s argument that internet

 subscribers have an affirmative duty to ensure their internet access cannot be used by a third party

 for an illegal purpose). Because there can be no dispute that basic Internet infrastructure services

 meet the description of services widely used for non-infringing purposes as set forth in Sony and




                                                   9
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 12 of 28




 Grokster. Plaintiffs fail to state a viable contributory infringement claim under this strand of the

 contributory infringement standard.

            C. Plaintiffs Fail to Plead that Defendants Actively Induced Infringement

        Plaintiffs also plead no facts showing contributory infringement via “purposeful, culpable

 expression and conduct.” See, e.g., Cobbler Nevada, 901 F.3d at 1148 (quoting Grokster, 545 U.S.

 at 937); see also Iqbal, 556 U.S. at 686-87 (the requirement to plead facts, not conclusions, applies

 to allegations of a defendant’s intent or purpose as well as its conduct). The Supreme Court has

 held that under the inducement strand of the contributory infringement standard, “one who

 distributes a device with the object of promoting its use to infringe copyright, as shown by clear

 expression or other affirmative steps taken to foster infringement, is liable for the resulting acts of

 infringement by third parties.” Grokster, 545 U.S. at 936-37. The Ninth Circuit has described the

 inducement theory as having “four elements: (1) the distribution of a device or product, (2) acts of

 infringement, (3) an object of promoting its use to infringe copyright, and (4) causation.”

 Giganews, 847 F.3d at 672 (quotations and citations omitted).

        Apart from empty conclusions, the Plaintiffs’ theory of liability rests – wrongly – on

 Defendants’ alleged inaction, such as failure to respond to notices of claimed infringement and

 failure to terminate subscribers. Compl. ¶¶ 151, 159, 172. Plaintiffs have not made any allegations

 of active and “purposeful, culpable expression and conduct,” Cobbler Nevada, 901 F.3d at 1148,

 or that Defendants “clearly expressed” that they provide their services “with the object of

 promoting [their] use to infringe copyright,” or otherwise took “affirmative steps to foster

 infringement.” Grokster, 545 U.S. at 936-37. Nor do Plaintiffs allege that Defendants promote use

 of their services for the purposes of infringing copyright, or that their services have any causal

 relationship – or any direct relationship whatsoever – to the infringing acts of End Users. Plaintiffs

 allege only the legal conclusion (and only buried in a heading in the Complaint), that “the copyright


                                                   10
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 13 of 28




 infringements arise from Sharktech’s advertisements.” Compl. p. 27, Heading “J”. This bare

 conclusion is deeply implausible, and still does not allege clear expression of an object or intent to

 promote infringement. The sole fact alleged by Plaintiffs is that, like many Internet infrastructure

 providers, Defendants advertise high speed connectivity, secure colocation services, and network

 capacity. Id. ¶¶ 144-146. These advertisements do not “clearly express” that Defendants intend to

 promote their services to infringe copyright or otherwise take “affirmative steps” to foster

 infringement. Nor do Plaintiffs allege such intent. The conclusion that advertisements “motivate”

 Sharktech’s customers to become customers does not satisfy the requirement to plead a clear

 expression of intent to promote infringement of copyright, or that any infringement is caused by

 the advertisements. Plaintiffs simply cannot and do not plausibly allege that advertisements of a

 general nature motivate and cause End Users to infringe copyright (Plaintiffs do not even allege

 that End Users know Sharktech exists), or motivate Sharktech’s customers to become customers

 specifically to provide VPNs that might be used by End Users to conceal infringement.

        Visa and Giganews rejected similar theories of liability. In Visa, the plaintiff alleged

 inducement because the defendants generally promoted their payment systems, but the Ninth

 Circuit held that this allegation did not establish that the defendants “‘communicated an inducing

 message to their … users,’ the classic example of which is an ‘advertisement or solicitation that

 broadcasts a message designed to stimulate others to commit violations.’” 494 F.3d at 801 (quoting

 Grokster, 545 U.S. at 937) (emphasis added). In Giganews, the plaintiff tried to make a claim stick

 based on allegations that Giganews advertised that its product had certain features, such as built-

 in MP3 players and File Locators, that made it easier for users to search for downloadable music.

 847 F.3d at 672. The Ninth Circuit held these allegations were insufficient to show that Giganews

 “itself promoted its product ‘with the object’ of infringing copyright.” Id. (citation omitted in




                                                  11
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 14 of 28




 original). Plaintiffs have therefore failed to state a claim under the inducement prong of a

 contributory liability claim.

            D. Plaintiffs’ “Knowledge” Allegations Fail to State a Claim

        To the extent relevant to their contributory infringement claim, Plaintiffs fail to allege

 actual or constructive knowledge of alleged direct infringement. Although the Complaint alleges

 that Defendants have “actual knowledge” and/or “constructive knowledge” of certain infringing

 content (see Compl ¶¶ 152, 159, 171), as an initial matter, the Supreme Court ruled that “mere

 knowledge of infringing or of actual infringing uses would not be enough” to subject a provider to

 secondary infringement liability on a contributory infringement claim. Grokster, 545 U.S. at 937.

 And, both the Supreme Court and Ninth Circuit have rejected a constructive knowledge standard

 for contributory infringement. In Sony, the Supreme Court held that there is “no precedent in the

 law of copyright” for imposing secondary liability on the provider of products based on

 “constructive knowledge of the fact that their customers may use that equipment to make

 unauthorized copies of copyrighted material.” Sony, 464 U.S. at 439. To the contrary, “Grokster

 tells us that contribution to infringement must be intentional for liability to arise.” Amazon.com,

 508 F.3d at 1170 (dismissing contributory infringement claims; knowledge could not be imputed

 to defendant). At a minimum, this requires “actual knowledge of specific acts of infringement.”

 Luvdarts LLC v. AT&T Mobility, LLC, 710 F.3d 1068, 1072 (9th Cir. 2013) (quoting A&M Recs.,

 Inc. v. Napster, Inc., 239 F.3d 1004, 1021 (9th Cir. 2001)) (emphasis added). “[A]bsent any

 specific information which identifies infringing activity, a computer system operator cannot be

 liable for contributory infringement merely because the structure of the system allows for the

 exchange of copyrighted material.” Napster, 239 F.3d at 1021 (emphasis added) (citing Sony, 464

 U.S. at 436).

        Plaintiffs try to sidestep the defects in their pleadings by invoking the allegation that they


                                                 12
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 15 of 28




 sent thousands of notices of claimed infringement purportedly styled under the safe-harbor

 provisions of the DMCA to Defendants.9 While Defendants are indeed entitled to safe harbor

 protections, Plaintiffs’ notices of claimed infringement put the cart before the horse – whether the

 DMCA’s limitation on remedies applies is irrelevant until Plaintiffs plead and prove contributory

 infringement liability in the first place. See Perfect 10, Inc. v. CCBill, LLC, 488 F.3d 1102, 1109

 (9th Cir. 2007) (“These safe harbors limit liability but do not affect the question of ultimate liability

 under the various doctrines of direct, vicarious, and contributory liability . . .”) (internal quotations

 omitted); CoStar Grp., Inc. v. LoopNet, Inc., 373 F.3d 544, 555 (4th Cir. 2004) (“the DMCA is

 irrelevant to determining what constitutes a prima facie case of copyright infringement”).

          Moreover, Plaintiffs do not offer or allege facts showing what action Defendant was

 supposed to take in response to their purported DMCA notices (other than terminating customers

 wholesale, presumably affecting VPN service to wide swaths of the Internet in the midst of a global

 pandemic). Nor do the notices provide information about specific acts of infringement such that

 Defendants could take any remedial action, the failure of which would constitute a clear expression

 or other affirmative steps to foster infringement.10 The notices appended to the Complaint fail to

 comply with the requirements of Section 512(c)(3) of the DMCA, which also states that non-

 compliant notices “shall not be considered . . . in determining whether a service provider has actual

 knowledge or is aware of facts or circumstances from which infringing activity is apparent.” 17

 U.S.C. § 512(c)(3)(B); Rosen v. Hosting Servs., Inc., 771 F. Supp. 2d 1219, 1222 (C.D. Cal. Aug.


 9
           Plaintiffs do not clearly allege that Sharktech is a hosting provider under Section 512(c) of the DMCA such
 that it has any obligation to take action in response to a DMCA notice in order to receive the benefit of Section 512(c)’s
 safe harbor. According to the bulk of Plaintiffs’ allegations, Sharktech provides transitory digital network
 communications as described in Section 512(a) of the DMCA. Section 512(a) contains no specific notice requirements.
 10
           In Amazon.com, the Ninth Circuit required a showing of a defendant’s substantial assistance to infringement
 plus actual knowledge of specific infringements, coupled with a failure to take “simple measures” to prevent further
 harm to copyrighted works. 508 F.3d at 1172. In so doing, the Ninth Circuit stressed that the Grokster standard was
 the ultimate touchstone in assessing culpable intent. See id. Even if Defendants knew of specific infringements, the
 Complaint does not identify “simple measures” that Defendants could take in response to the notices.


                                                            13
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 16 of 28




 16, 2010) (defective notice “insufficient as a matter of law to impart actual knowledge”); see also

 CCBill, LLC, 488 F.3d at 1111-13; Luvdarts, 710 F.3d at 1073 (affirming dismissal; vague and

 general notifications that infringement is occurring are insufficient to establish knowledge).

          A review of the notices appended to the Complaint shows that they are defective, vague

 and too general to satisfy the knowledge prong for alleging a contributory liability claim. They fail

 to identify specific infringing information or show that the information is available on Defendants’

 systems, such that Defendant can take simple steps to remediate the infringement. For example,

 the notice appended as Exhibit 4 to Plaintiffs’ complaint is defective under Section 512(c)(3) of

 the DMCA because it: (a) lacks a physical or electronic signature; (b) fails to identify any copyright

 registration number; and (c) fails to provide an online link to the infringing material, a screenshot

 of the infringing work, or other information that would allow Sharktech to review or identify the

 location of the infringing work. 17 U.S.C. § 512(c)(3). The notice identifies an IP address, but does

 not identify the infringer behind the IP address. See, e.g., Cobbler Nevada, 901 F.3d at 1145-46

 (“multiple devices and individuals may be able to connect via an IP address . . . .”). Because the

 notices described in and appended to the Complaint provide only the name of the infringed work

 and infringing file name and the infringer’s IP address and port, the notice communicates only that

 an unspecified infringer, somewhere in the world, used an IP address assigned to Sharktech by

 ARIN and provided by one of Sharktech’s customers to download infringing content.11 In short,

 the notice does not provide information that would permit Sharktech to locate and remove

 infringing content on the Internet, nor do Plaintiffs allege that Sharktech has this practical ability.

 See Napster, 239 F.3d at 1021. Plaintiffs’ suggested remedy is effectively that Sharktech should



 11
          While the IP address permits the routing of information to the End User’s personal computer, Plaintiffs do
 not plausibly allege that content is actually stored or hosted by Sharktech. The content is stored elsewhere (presumably,
 on the infringer’s own hard drive or via a cloud service provider in privity with the infringer).


                                                           14
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 17 of 28




 terminate the accounts of its customers because the structure of the system allows for (or here, may

 be used to obscure) the exchange of copyrighted material.12 This is precisely the result the Supreme

 Court rejected in Sony, 464 U.S. at 436, and it should be rejected here.

      II. Plaintiffs Fail to State a Claim for Vicarious Copyright Infringement.

         Vicarious infringement is a concept related to, but distinct from, contributory infringement.

 While contributory infringement is based on tort-law principles of enterprise liability and imputed

 intent, vicarious infringement’s roots lie in the agency principles of respondeat superior. Visa, 494

 F.3d at 802. To state a claim for vicarious liability for copyright infringement, a plaintiff must

 allege (1) that the defendant possesses the right and ability to supervise the infringing conduct and

 (2) that the defendant has an obvious and direct financial interest in the infringing activity. Id.

 (emphasis added). Notably, the alleged control must be related to the infringing activity: “[T]he

 parties’ paths must cross on a daily basis, and the character of this intersection must be such that

 the party against whom liability is sought is in a position to control the personnel and activities

 responsible for the direct infringement.” Banff Ltd. V. Limited, Inc., 869 F. Supp. 1103, 1109

 (S.D.N.Y. 1994) (emphasis added). There must be a connection between the two parties with

 respect to the infringing acts. Id., 869 F. Supp. at 1108 (citing Frank Music Corp. v. Metro-

 Goldwyn-Mayer Inc., 886 F.2d 1545, 1553 (9th Cir. 1989)).

         Here, Plaintiffs do not allege facts showing that Defendants have the right and ability to

 supervise infringing conduct. Defendants do not have access to the content of communications

 passing through or over their infrastructure facilities, editorial or control rights over the hosting or

 transmission of infringing works, or the ability to dictate the products and services sold by their


 12
           If entertained, this ham-fisted proposal would interrupt the businesses of VPN service providers and the
 activities of countless businesses, government agencies and individuals who use commercial VPN services for
 legitimate reasons. This is a sledgehammer, not a scalpel – a far cry from the “simple measures” envisioned in
 Amazon.com.


                                                        15
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 18 of 28




 customers. As discussed at length herein, Plaintiffs have alleged a novel theory of tertiary liability

 in which they assert that Defendants are liable for alleged copyright infringement by entities or

 individuals over whom Defendants have no control, despite the reality – acknowledged by

 Plaintiffs – that Defendants are at least three steps removed from the BitTorrent activities of End

 Users. Plaintiffs’ sole allegation regarding control is that Defendants can terminate customers from

 its services if they do not pay. Compl. ¶ 131. This allegation certainly does not allege control over

 the alleged direct infringers – the End Users who engage in BitTorrent sharing. Nor does it

 plausibly allege control over Defendants’ customers, who stand between the End Users and

 Defendants. Allegations that the ability to refuse to provide services to third parties is tantamount

 to the right and ability to “supervise” the infringing activity are simply insufficient to state a claim

 for vicarious liability. See Visa, 494 F.3d at 802-03. In Visa, the plaintiff alleged that the defendants

 knew of copyright infringement on certain websites and, on this basis, could have stopped

 processing credit card payments to the infringing websites. These allegations were not, however,

 sufficient to establish vicarious liability because they did not support a finding that Defendants

 have the legal right and ability to “control” the infringing activity. Id. Similarly, the Ninth Circuit

 in Amazon.com rejected a vicarious liability claim even though defendant Google’s own policies

 stated that it reserved the right to monitor entities that violate others’ copyrights. Amazon.com,

 Inc., 508 F.3d at 1173-74. There, the court correctly held that even if Google took action to

 terminate a partnership based on alleged rights violations, this did not provide Google with the

 right and ability to stop direct infringement by third-party websites. Id.

         So too here. The entire thrust of Plaintiffs’ claims is that Defendants turn a “blind eye” to

 improper use of VPN services by End Users. This theory seeks to turn Defendants into police,

 prosecutor, judge and jury of alleged infringements occurring across the entire Internet, even




                                                    16
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 19 of 28




 though Sharktech has no visibility into the content of any material passing through its facilities

 and, like a telephone company or broadband provider, lacks the legal right or ability to supervise

 or control customers’ activities. It seeks to force Defendants to impose an effective boycott or

 blockade against any VPN service provider so long as Plaintiffs have accused those companies of

 infringements, and regardless of whether any such alleged direct infringement is verified or

 verifiable. This proposed approach is unsupported by law and unworkable as a practical matter.13

         Moreover, even if Defendants did have the right to terminate customers’ accounts for

 reasons other than non-payment, this would not stop the conduct complained of by Plaintiffs.

 While termination might temporarily reduce some minute number of infringing activities

 concealed via use of a VPN, an infringing End User could simply purchase VPNs from other

 providers or take a chance and exchange BitTorrent files without shielding their identity via a

 VPN. As the Ninth Circuit pointed out in Visa, “[t]he mere ability to withdraw a . . . ‘carrot’ [that

 might facilitate infringement or make it more profitable] does not create the ‘stick’ of ‘right and

 ability to control’ that vicarious infringement requires.” 494 F.3d at 803, 806 (“the power to stop

 profiteering” cannot be conflated “with the right and ability to control infringement”).

         Plaintiffs also fail to allege facts satisfying the second prong of a vicarious liability claim

 – an “obvious and direct” financial interest in the infringing activity. Plaintiffs must demonstrate

 “a causal link” between the infringing activities and a financial benefit to Defendants. Giganews,

 847 F.3d at 673. This demands more than a bare allegation that Sharktech’s customers were

 “drawn” to Defendants to obtain access to infringing content. Id. The draw must be respect to the

 specific, infringing content at issue. Id. at 674. Here, Plaintiffs fail to allege any “causal link”



 13
         It is also profoundly unwise as a policy matter, creating overenforcement risk in which companies like
 Sharktech would be encouraged – by threats of their own liability – to cut off business with companies merely because
 they may have been accused, perhaps wrongly, of infringement or contributory infringement.


                                                         17
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 20 of 28




 between the infringing activities of End Users and Defendants. Nor can Plaintiffs plausibly allege

 that Defendants’ customers are drawn to Defendant’s general-purpose infrastructure services to

 “access” infringing content. According to Plaintiffs, that content resides on the systems and servers

 of the End Users engaged in copyright infringement via the BitTorrent protocol.14 Compl. ¶¶ 47,

 56. Of note, Plaintiffs do not allege that Defendants function as an Internet service provider (e.g.,

 Verizon) in privity with End Users. Nor do Plaintiffs allege that Defendants’ customers pay

 Defendants for IP addresses specifically for the purpose of infringing Plaintiffs’ works. By

 definition, every single activity – infringing or otherwise – that occurs on the Internet requires an

 IP address, but that does not result in vicarious liability for the provider of IP addresses, especially

 where the provider has no control over downstream End Users. In sum, Plaintiffs have failed to

 plead a theory of vicarious liability consistent with the common law principles of agency and

 respondeat superior, which require a high degree of control over the alleged tortfeasor. This Court

 should not expand vicarious liability principles beyond those set forth under common law. See

 Meyer v. Holley, 537 U.S. 280 (2003).

      III.Plaintiffs Fail to Plausibly Allege Direct Infringement By Defendants’ Customers,
          and Even if Customers Directly Infringe, Defendants Are Not Secondarily Liable.

          The Complaint alleges direct infringement by End Users. But Plaintiffs try to sidestep the

 fact that Defendants are at least three steps removed from any act of alleged direct infringement

 by morphing their theory of direct liability, suggesting that Defendants’ “subscribers” are also

 engaged in direct infringement by “distributing” infringing content over the Internet. See Compl.

 ¶¶ 45, 74, 88, 151, 159. To the extent Plaintiffs do allege direct infringement by Defendants’



 14
          While Plaintiffs make one conclusory allegation that Defendant’s “subscribers” store copies of Plaintiffs’
 works on Sharktech’s servers, this allegation contradicts Plaintiffs’ entire summary of how End Users exchange files
 via BitTorrent from their own computers, using the BitTorrent Client, and should therefore be disregarded. See Compl.
 ¶ 139. Even if the Court takes this allegation as true, Plaintiffs still do not allege that such storage (which is not
 possible) is anything more than transitory, or that Defendants know about, control, or directly profit from such storage.


                                                           18
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 21 of 28




 customers, these allegations fail as a matter of law.

        Violation of a copyright owner’s exclusive right of distribution requires: (a) distribution of

 “copies” or “phonorecords” of the copyrighted work, (b) to the public, (c) “by sale or other transfer

 of ownership, or by rental, lease, or lending.” 17 U.S.C. § 106(3). The Copyright Act defines both

 “copies” and “phonorecords” as material objects. 17 U.S.C. § 101. Here, Plaintiffs have alleged

 no facts showing that Defendants’ customers have distributed – knowingly or otherwise – any

 material objects in which Plaintiffs’ copyrighted works are fixed, and that such distribution

 constituted a sale, rental, lease or loan. These facts are required to plead direct infringement.

        In addition to the Copyright Act’s plain language, in cases arising in the context of the

 Internet, in which a defendant’s system is alleged to have been merely used to create, display or

 distribute a copy by a third party, there must be some element of “volition or causation” to establish

 direct infringement by the system or service provider. Netcom, 907 F. Supp. at 1370. “‘[V]olition

 in this context does not really mean an act of willing or choosing or an act of deciding’; rather,

 ‘it . . . stands for the unremarkable proposition that proximate causation historically underlines

 copyright infringement liability no less than other torts.’” VHT, Inc. v. Zillow Group, Inc., 918

 F.3d 723, 731 (9th Cir. 2019) (plaintiff failed to provide evidence that Zillow selected material for

 upload, download, transmission or storage, or instigated copying, storage, or distribution; Zillow

 acted passively, at the request of its users) (quoting Giganews, 847 F.3d at 666). “Stated

 differently, ‘direct liability must be premised on conduct that can reasonably be described as the

 direct cause of the infringement.’” Id.

        Here, the Complaint alleges that End Users cause all allegedly infringing conduct – they

 download BitTorrent Clients, access Torrent Sites, request VPNs to conceal their identities, and

 exchange infringing files via the BitTorrent protocol. Compl. ¶¶ 48-76. Plaintiffs do not allege that




                                                  19
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 22 of 28




 Sharktech commits any of these acts. Nor do Plaintiffs allege that VPN service providers, by

 merely responding to a request for a VPN and providing “tunnels” for the transfer of information,

 are involved in volitional acts, such as the selection of infringing materials or the instigation of

 copying or distribution. See Zillow, 918 F.3d at 731.

        Even if this Court finds that Plaintiffs have, somehow, alleged a plausible claim of direct

 copyright infringement by Defendants’ customers (and they have not), Plaintiffs still fail to state

 claims of contributory or vicarious liability against Defendants for all of the reasons set forth

 above. Specifically, Plaintiffs fail to allege facts that show Defendants: (1) operate technology

 substantially incapable of non-infringing purposes; (2) induced infringement by clear expressions

 designed to stimulate others to commit infringement; (3) had actual and specific knowledge of

 infringement; (4) had the right and ability to control their customers; or (5) had an obvious and

 direct interest in the underlying infringements.

    IV. Plaintiffs Fail to State a Claim For Secondary Liability For DMCA Violations.

        The Copyright Act prohibits (1) knowingly providing or distributing false “copyright

 management information” (“CMI”) with the intent to induce, enable, facilitate or conceal

 infringement (17 U.S.C. § 1202(a)) or (2) intentionally removing or altering CMI, or distributing

 works knowing that CMI has been removed or altered, if the defendant knows, or has reasonable

 grounds to know, that the removal or alteration will induce, enable, facilitate or conceal an

 infringement. 17 U.S.C. § 1202(b). To state a claim for a 1202(b) violation, Plaintiffs must

 plausibly allege “that the Defendants–or those for whom [Defendants may be] vicariously liable–

 possessed actual knowledge of the unauthorized change to the copyright management

 information . . . .” Gordon v. Nextel Communs. & Mullen Advertising, Inc., 345 F.3d 922, 926-27

 (6th Cir. 2003). This requires proving a mental state that has “a more specific application than the

 universal possibility of encouraging infringement; specific allegations as to how identifiable


                                                    20
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 23 of 28




 infringements ‘will’ be affected are necessary.” Stevens v. CoreLogic, Inc., 899 F.3d 666, 674 (9th

 Cir. 2018). “[T]he plaintiff must provide evidence from which one can infer that future

 infringement is likely . . . to occur as a result of the removal or alteration of CMI.” Id. at 675.

        Here, the only CMI alleged to be at issue are the titles of the copyrighted works asserted.

 Plaintiffs scarcely allege predicate liability for removal or alteration of CMI in violation of the

 Copyright Act, let alone secondary liability for such removal or alteration by Defendants’

 customers. And no facts alleged state a claim for secondary liability against Defendants

 themselves. As an initial matter, Plaintiffs do not allege that any CMI associated with the works

 infringed was in fact removed or altered. The Complaint is silent regarding the manner in which

 Plaintiffs’ “titles” or CMI are in fact legitimately used. Without this fact, Plaintiffs cannot show

 removal or alteration of CMI. All that Plaintiffs allege is that unnamed, unknown End Users

 responsible for the initial seed files of the copyrighted works allegedly exchanged via BitTorrent

 added terms to the digital file names. Compl. ¶¶ 102-105.

        Moreover, even if the Court decides that Plaintiffs have alleged facts sufficient to plead

 removal or alteration of CMI by End Users, Plaintiffs fail to plausibly allege facts showing that

 Defendants’ customers (much less Defendants) knew CMI was removed or altered by End Users,

 and knowingly transmitted files with removed or altered CMI with the intent to induce, enable,

 facilitate or conceal infringement or knowing that future infringement is likely to occur “as a

 result” of the removal. Stevens, 899 F.3d at 675. Regarding these activities, Plaintiffs allege labels

 and conclusions and the bare elements of a claim. See Compl. ¶¶ 165-171. This is insufficient. See

 Twombly, 550 U.S. at 555.

        Plaintiffs’ allegations that Defendants are secondarily liable for alleged alteration of CMI

 by End Users are even more remote and implausible. Plaintiffs’ theory is premised on a threadbare




                                                   21
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 24 of 28




 recitation of a contributory and vicarious liability claim. Compl. ¶ 171-172. The sole fact asserted

 to support Plaintiffs’ conclusions is that Sharktech received notices of claimed infringement

 containing the digital file names of the allegedly infringing works. Compl. ¶ 117. Notwithstanding

 the fact that these notices are deficient and do not claim direct infringement by Defendants’

 subscribers (see supra at Section I.D.), Plaintiffs do not provide allegations explaining how

 Defendants, upon receipt of such a notice, would know: (a) the original, legitimate file name of

 the allegedly infringed work; or (b) that the digital file name provided in the notice had been altered

 in any way. In fact, in the notices referenced in paragraph 117 and Exhibit 4 of the Complaint, the

 file name identified does not contain any of the terms FGT, YTS or RARBG, which Plaintiffs

 allege is the information added to allegedly “alter” CMI. Nor do Plaintiffs plead allegations

 supporting the elements of a contributory or vicarious copyright infringement claim according to

 the authority discussed at length in this Motion. Every other allegation with respect to this claim

 is asserted solely against Defendants’ subscribers, and is insufficient to show that Defendants are

 secondarily or vicariously liable according to the applicable legal authority.

    V. Plaintiffs Fail to Allege an Alter Ego Relationship Between Defendants.

        In assessing alter ego allegations, this Court applies the law of the jurisdiction of formation,

 which is Montana law. See In re ms55, Inc., No. 10-CV-00042-PAB, 2011 WL 1084967, at *6 (D.

 Colo. Mar. 21, 2011); Compl. ¶ 18. A plaintiff must allege and prove that (1) the corporation is a

 mere agent or alter ego of the parent company [or its sole member]; and (2) “the corporate cloak

 must have been used to defeat public convenience, justify wrong, perpetrate fraud, or to defend

 crime.” Hando v. PPG Indus., Inc., 236 Mont. 493, 498, 771 P.2d 956, 960 (Mont. 1989).

        Plaintiffs’ sole allegations regarding alter ego liability are that Defendant Timrawi closely

 holds and controls Defendant Sharktech, makes policy decisions for Sharktech, “dominates”

 Sharktech, has a “unity of interest” with Sharktech such that “the fiction of a separate existence


                                                   22
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 25 of 28




 would … sanction a fraud or promote injustice”, and “benefits from the infringements of

 Sharktech.” Compl. ¶¶ 27-34. These allegations are not sufficient to state a claim for alter ego

 liability under Montana law. When evaluating whether one corporation is merely an alter ego of

 another, Montana courts disregard as insufficient bare allegations that one party fully owns

 another, that the entities use the same people as directors or officers, or are engaged in the same

 business enterprise. Fischer v. Int’l Student Exch., Inc., CV-14-52-BU-DWM, 2015 WL 2095237,

 *3 (D. Mont. May 5, 2015) (citing Hando, 771 P.2d at 960). Instead, courts will look at factors

 including “sharing of the same address or name, the commingling of funds, undercapitalization of

 the subsidiary and failure to maintain separate business records.” Hando, 771 P.2d at 960.

 Plaintiffs allege no facts related to these factors. Montana courts will also disregard potentially

 relevant statements when they are “not facts as much as recitation of the elements required to

 pierce the corporate veil.” Here, Plaintiffs have merely recited elements and alleged some unity of

 interest that would “sanction a fraud,” without any facts pertaining to what that fraud might be. In

 addition, Plaintiffs must plausibly allege that Defendants specifically used the corporate form “to

 defeat public convenience, justify wrong, perpetrate fraud, or to defend crime.” Id. Conclusory

 allegations regarding these factors are insufficient to defeat a motion to dismiss. Id. at 961; see

 also Fischer, 2015 WL 2095237, at *4; Little v. Grizzly Mfg., 195 Mont. 419, 424, 636 P.2d 839,

 842 (Mont. 1981) (granting defendants’ motion to dismiss, holding that the corporation itself must

 be formed with the intent to avoid personal liability, and corporation’s officer must have personally

 committed a tort). Because Plaintiffs have alleged no facts demonstrating these points, including

 any specific facts showing that Timrawi abuses the corporate form to avoid liability, Plaintiffs’

 alter ego theory must be dismissed and Defendant Timrawi dismissed from the instant litigation.

    VI. Plaintiffs Millennium Funding, Inc. and Eve Nevada, LLC Lack Standing.

        To state a claim for copyright infringement, a plaintiff must allege ownership of the


                                                  23
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 26 of 28




 allegedly infringed material and violation of at least one exclusive right of copyright holders. 17

 U.S.C. § 106. Here, Plaintiffs allege that: (a) Millennium Funding, Inc. owns the motion picture

 and screenplay rights in the film Angel Has Fallen (Compl. ¶ 11 and Ex. A), (b) Eve Nevada, LLC

 owns the motion picture rights in the film Ava. (Compl. ¶ 16 and Ex. A), and (c) Voltage Holdings,

 LLC owns the motion picture and screenplay rights in Extremely Wicked, Shockingly Vile and Evil.

 However, a review of U.S. Copyright Office records corresponding to the copyright registration

 numbers attached as Exhibit A to the Complaint, which are properly considered on a motion to

 dismiss (see Pace, 519 F.3d at 1072), shows that the owners of these registrations are Fallen

 Productions, Inc., Voltage Holdings, LLC and Wicked Nevada LLC, respectively. See Ex. A

 hereto. Plaintiffs do not allege that any assignment of rights has taken place between these

 respective entities. Accordingly, Plaintiffs Millennium Funding, Inc., Eve Nevada, LLC (to the

 extent related to claims in copyright registration PA0002235557), and Voltage Holdings, LLC lack

 standing to maintain their claims, and all claims pertaining to copyright in the motion picture and

 screenplay for Angel Has Fallen and Extremely Wicked, Shockingly Vile and Evil, and pertaining

 to copyright in the motion picture Ava, must be dismissed.

                                          CONCLUSION

        For the foregoing reasons, Defendants respectfully requests that the Court dismiss

 Plaintiffs’ Complaint pursuant to Fed. R. Civ. P. 12(b)(6), with prejudice.




                                                 24
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 27 of 28




 Respectfully submitted this 12th day of July, 2021.


                                             s/Airina L. Rodrigues
                                             Airina L. Rodrigues
                                             Andrea M. LaFrance, #50222
                                             BROWNSTEIN HYATT FARBER SCHREK, LLP
                                             410 Seventeenth Street, Suite 2200
                                             Denver, CO 80202-4432
                                             Telephone:      303-223-1100
                                             Fax:            303-223-1111
                                             Email: arodrigues@bhfs.com
                                                     alafrance@bhfs.com

                                             Attorneys for Defendants




                                                25
Case 1:21-cv-01261-SKC Document 18 Filed 07/12/21 USDC Colorado Page 28 of 28




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of July, 2021, I electronically filed the foregoing
 DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM with the
 Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 following counsel:

 Kerry Steven Culpepper
 Joshua J. Lee
 CULPEPPER IP, LLLC
 75-170 Hualalai Road
 Suite B204
 Kailua Kona, HI 96740
 Telephone: 808-464-4047
 Fax: 202-204-5181
 Email: kculpepper@culpepperip.com
        joshua.lee@culpepperip.com

 Attorneys for Plaintiffs




                                             s/Kate M. Meade
                                             Kate M. Meade, Paralegal
                                             BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                             410 17th Street, Suite 2200
                                             Denver, CO 80202
                                             phone: 303-223-1100; fax: 303-223-1111




                                                26
